Citation Nr: 0531318	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran timely appealed an April 2000 
determination reducing his VA disability compensation 
benefits due to incarceration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from May 1967 to September 
1968.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 determination of the 
Department of Veteran's Affairs (VA) Regional Office in 
Portland, Oregon.


FINDINGS OF FACT

1.  In April 2000, the RO determined that the record 
supported a reduction of the veteran's VA disability 
compensation benefits due to incarceration.

2.  In May 2000, the RO received a written statement from the 
veteran, in which he disagreed with the RO's April 2000 
determination.

3.  On September 12, 2001, the RO issued a statement of the 
case.

4.  On November 8, 2001, the veteran mailed a VA Form 9 
(Appeal to Board of Veterans' Appeals) to the Board.

5. The veteran did not file a substantive appeal or a request 
to extend the time period for filing a substantive appeal 
with the RO within one year of the April 2000 notice of the 
determination or within 60 days of the September 12, 2001 
issuance of the statement of the case.


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the April 2000 
determination reducing his VA disability compensation 
benefits due to incarceration.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303, 
20.305 (2005).

2.  The April 2000 determination reducing the veteran's VA 
disability compensation benefits due to incarceration is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not ensured 
strict compliance with such provisions by providing the 
veteran adequate notice and assistance with regard to his 
claim.  VA has not provided the veteran a VCAA notice letter 
or assisted him in the development of his claim.  Rather, in 
a letter dated in February 2002 and a statement of the case 
issued in May 2003, VA informed the veteran of the 
requirements for filing a timely substantive appeal and cited 
the law and regulations pertinent to such an issue.  VA is 
not required to provide the veteran further notice or 
assistance with regard to his claim, however, because, as 
explained below, there is no reasonable possibility that such 
assistance could change the outcome of this case.  Manning v. 
Principi, 16 Vet. App. 534, 542 (2002) (holding that when the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter, the VCAA has no effect on 
the appeal); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000) 
(holding that the VCAA is not applicable to matters involving 
pure statutory interpretation). 

II.  Analysis of Claim

The veteran in this case was severely injured in Vietnam and 
was in receipt of a 100 percent combined disability 
evaluation, effective from October 1968, when the RO took the 
action at issue in this appeal.  Specifically, in April 2000, 
the RO determined that the record supported a reduction of 
the veteran's VA disability compensation benefits due to 
incarceration.  In May 2000, the RO received a written 
statement from the veteran, in which he disagreed with the 
RO's April 2000 determination.  On September 12, 2001, the RO 
issued a statement of the case (SOC).  

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a SOC 
has been furnished to an appellant.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2005).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  The request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2005).  The substantive 
appeal must be filed with the VA office from which the 
claimant received notice of the determination being appealed 
unless notice was received that the applicable VA records 
were transferred to another VA office.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2005)

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2005).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

In a case in which a written document is to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed. In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305(a) (2005).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b) (2005).

The veteran asserts that, in response to the RO's issuance of 
the SOC, he filed a substantive appeal in a timely manner by 
mailing it to the Board on November 8, 2001.  Copies of 
Oregon State Correctional Institution's logbook reflecting 
outgoing mail confirm, in part, the veteran's assertion.  
They show that, on November 8, 2001, the veteran mailed a 
document to the Board.  The veteran claims that this document 
was a VA Form 9 (Appeal to Board of Veterans' Appeals) 
perfecting his appeal.  The Board accepts the veteran's 
assertion in this regard.  Of record is such a document 
signed and dated November 8, 2001, but with a date stamp 
noting receipt at the Board on January 17, 2002.  The veteran 
and his representative assert that there was a delay in the 
Board's receipt of such document due to the tragic events of 
September 11, 2001 and subsequent anthrax scares, which 
required that the Board halt incoming mail.  The Board agrees 
that this is a reasonable explanation for the disparity 
between the signature date and receipt date.  However, such a 
matter has no bearing on this claim.  

As previously indicated, the law and regulations require the 
filing of a substantive appeal with the office where the 
adverse determination was made, in this case, the RO.  The 
veteran did not file such a document or a request to extend 
the time period for filing a substantive appeal with the RO 
within one year of the April 2000 notice of the adverse 
determination or within 60 days of the September 12, 2001 
issuance of the statement of the case.  Rather, by his own 
admission, he sent his substantive appeal to the Board, which 
forwarded it to the RO in February 2002.

In light of the foregoing, the Board has no jurisdictional 
authority to review the claim of whether the RO properly 
reduced the veteran's VA disability compensation benefits due 
to incarceration.  The veteran failed to file with the RO a 
timely substantive appeal of the April 2000 determination.  
That determination is thus final and the veteran's claim on 
appeal must be denied based on a lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal on the issue of whether the veteran timely 
appealed an April 2000 determination reducing his VA 
disability compensation benefits due to incarceration is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


